BOYNE CITY LUMBER CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Boyne City Lumber Co. v. CommissionerDocket No. 10495.United States Board of Tax Appeals10 B.T.A. 382; 1928 BTA LEXIS 4131; January 28, 1928, Promulgated *4131 Appeal of Boyne City Lumber Co.,7 B.T.A. 36">7 B.T.A. 36, followed.  Oscar E. Waer, Esq., for the petitioner.  O. Bennett, Esq., for the respondent.  GREEN *382  GREEN: In this proceeding the petitioner seeks a redetermination of its income and profits taxes for the calendar year 1919 and 1920, for which years the respondent has determined deficiencies in the amounts of $156.51 and $4,478.81, respectively.  This proceeding involves, in addition to the amounts named, substantial amounts which have been heretofore assessed, and which may be summarized as follows: For the year 1919$22,356.59For the year 1920134,131.52Total tax liability for 1919 and 1920156,488.11Less taxes paid:1919$33,653.85192033,776.1167,429.9689,058.15The parties entered into the following stipulation: WHEREAS, this appeal, aside from the fact that it covers the taxable years 1919 and 1920, involves the same questions as are involved in Docket #4635, covering the taxable year 1919; and whereas the Board on May 20, 1927, rendered a decision in Docket #4635; and whereas, it is desired to avoid the necessity of making*4132  proofs on the present appeal which would be largely a duplication of the proofs submitted in Docket #4635.  NOW THEREFORE, it is hereby stipulated by and between the counsel for the respective parties that all of the testimony submitted to the Board in Docket #4635 as to the following points shall be considered as applicable to the present appeal covering the years 1919 and 1920, viz: 1.  The testimony submitted by both parties in connection with the claim of the petitioner that the Commissioner of Internal Revenue on or about November 27, 1920, made a determination of the petitioner's timber values as of March 1, 1913, shall be equally applicable to Docket #10495.  2.  The testimony submitted by both parties in connection with the values as of March 1, 1913, of the petitioner's timber, shall be equally applicable to Docket #10495.  As concerns the question of inventories it is hereby stipulated by and between counsel for the respective parties that the inventories of December 31, 1918, December 31, 1919, and December 31, 1920, under the legal theory of the respondent, viz, total cost or total market, whichever is lower, shall be and are as follows: December 31, 1918$209,301.00December 31, 1919163,689.96December 31, 1920265,612.45*4133 *383  The findings of fact in , and our opinion therein, in so far as each is applicable under the stipulation, are adopted as our findings of fact and opinion in this proceeding.  The deficiencies in question should be recomputed in accordance with such findings of fact and opinion and in accordance with the stipulation.  Judgment will be entered after 15 days' notice, under Rule 50.